Order, Supreme Court, New York County (David Saxe, J.), entered June 25, 1996, which, insofar as appealed from as limited by the briefs, granted defendants’ motion for summary judgment and denied plaintiffs motion for disclosure from third-party defendant, unanimously modified, on the law, to deny summary judgment in favor of defendant JDL Garage Corp., and to remand the matter for further proceedings, and otherwise affirmed, without costs.
The IAS Court correctly held that defendant landlord could not be held liable in the absence of contractual language obligating it to inspect and repair the allegedly defective elevator (see, Canela v Foodways Supermarket, 188 AD2d 416). However, it was error to grant summary judgment in favor of defendant tenant, there being issues of fact as to whether, among other things, the alleged defect was a proximate cause of plaintiffs injuries, and, if so, whether defendant tenant had notice of it. Concur—Sullivan, J. P., Milonas, Tom, Mazzarelli and Andrias, JJ.